DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on January 3, 2022, and any subsequent filings.
Claims 1-12 stand rejected.  Claim 12 has been canceled.  Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
The drawings have been replaced and the objections withdrawn.
Specification
The specification has been amended and the objections withdrawn.
Claim Objections
Claims 1-12 have been amended removing the basis for some of the objections.  
Claim 3 has not been amended and the remaining objection stands.
Claim Rejections - 35 USC § 101
Claim 12 has been canceled and the rejection withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-10
Claims 1, 4, and 7-9 have been partially amended and some of the rejections of Claims 1-10 withdrawn based thereon.  Other rejections remain as detailed below.
Claim 11
Applicants' arguments filed January 3, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that a person of ordinary skill in the art would understand the meaning of the term "redox filter" based upon U.S. Patent No. 5,772,119 (Remarks, Page 6 / Paragraph 11 (hereinafter "Pg/Pr") – Pg7/Pr1), while the patent recites term, the patent does not define "redux filter" and does not indicate what knowledge a person of ordinary skill in the art would have regarding the term.
Claim 12
Claim 12 has been canceled and the rejection withdrawn.
Claim Rejections - 35 USC § 102
Applicants' arguments filed January 3, 2022 have been fully considered but they are not persuasive.
With the exception of reciting to claims not relied upon in the rejection of the claims, Applicants do not cite so any portion of Weiss to support the arguments (Remarks, Pg7/Pr3).  Argument, however, cannot supplant evidence.  MPEP § 2145(I); Estee Lauder Inc. v. L'Oréal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997); Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977).  See also e.g., Ex parte Devlin, et al., Appeal No. 2012-003628 (PTAB 2013) ("Appellants, therefore, have failed to identify any evidence of unexpected results in their brief.  Because Appellants have an obligation to cite the evidence upon which they rely, 37 C.F.R. § 41.37(c)(1)(vii) (requiring Appellants to identify the 'parts of the record relied upon' as part of their appeal brief), we need not further review the record for evidence in support of Appellants' contention.  See also Gross v. Town of Cicero, Ill., 619 F.3d 697, 702 (7th Cir. 2010) {'Judges are not like pigs, hunting for truffles buried in the record.'}.");  Ex parte Samborn, et al., Appeal No. 2012-004336 (PTAB 2013) ("Unsupported attorney argument cannot take the place of evidence that is missing from the record.  Estee Lauder Inc. v. L'Oréal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).  Even if the record contained evidence that might support Appellants' arguments, Appellants' failure to cite the evidence in their briefs is fatal.").
Claim Rejections - 35 USC § 103
Applicants' arguments filed January 3, 2022 have been fully considered but they are not persuasive.
Claims 3, 4, and 6-9
With the exception of reciting to claims not relied upon in the rejection of the claims, Applicants do not cite so any portion of Kelada to support the arguments (Remarks, Pg8/Pr1-2).  As noted supra, argument cannot supplant evidence.  MPEP § 2145(I).
In response to Applicants' argument that the references fail to show certain features of Applicants' invention, it is noted that the features upon which Applicants rely (i.e., materials comprising the modular elements (Remarks, Pg8/Pr1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants' arguments regarding heavy metal and anti-bacterial modules (Remarks, Pg8/Pr2) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim 5
With the exception of reciting to claims not relied upon in the rejection of the claim, Applicants do not cite so any portion of Husain to support the arguments (Remarks, Pg8/Pr1-2).  As noted supra, argument cannot supplant evidence.  MPEP § 2145(I).
Response to Amendment
Claim Objections
Claim 3 is objected to because of the following informalities:  indefinite and definite articles are required before each element listed in the multiple series of modules to render the claim grammatically correct and avoid an antecedent basis rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a device for the purification of drinking water yet nothing in the claim recites purifying the any type of water.
Claim 2 recites the module for removing heavy metals but amended Claim 1 no recites two separate modules rendering Claim 2 indefinite as to which module.
The terms "automatic," and "semi-automatic," and "manual" in Claim 7 are not defined by the claim, the specification does not provide definitions, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation "redox filter " in Claim 11 is not defined by the claim, the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss, U.K. Publication No. GB 2527128 (hereinafter "Weiss").
Applicants' claims are directed towards a device.
Regarding Claims 1, 2, 10, and 11, Weiss discloses a device for multi-stage, modular purification of drinking water, the device comprising a particle filter module (Pg16/L29-31); and a chelating gel module for removal of heavy metals or a chelating and bactericidal module gel for removal of heavy metals and bacteria (Pg7/L1-5,17-19, Pg8/L15-17, Pg10/L4-10,31-32, Pg14/L22-23,35-36).
Additional Disclosures Included:  Claim 2: wherein the module for removal of the heavy metal is connected in series to other modules (Pg8/L15-17, Pg14/L35-36, Pg15/L28-Pg16/L3, Pg16/L29-31).  Claim 10: wherein the device comprises additional elements (Pg14/L33-36 (note tank constitutes additional element)).  Claim 11: wherein the additional elements are selected from a water tank, a water heating system, a (UV) disinfection system, a redox filter, a CO2 dosing unit, or a chlorination unit (Pg14/L33-36 (note tank constitutes additional element)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, U.K. Publication No. GB 2527128 (hereinafter "Weiss") in view of Kelada, U.S. Patent No. 6,080,313 (hereinafter "Kelada").
Applicants' claims are directed towards a device.
Regarding Claims 3, 4, and 6-9, Weiss discloses a device according to Claim 1 wherein the following modules are connected in series: the particle filter (Pg16/L29-31), a water softener (Pg14/L28-31), the chelating gel (Pg7/L1-5,17-19, Pg8/L15-17, Pg10/L4-10,31-32), and ultrafiltration (UF) membrane (Pg16/L5-6).
Weiss does not disclose an active carbon, a reverse osmosis (RO) membrane, or the chelating and bactericidal gel.
Kelada also relates to a device for the serial filtration of drinking water and discloses an active carbon (C4/L17-19,30-37), a reverse osmosis (RO) membrane (C4/L38-41), and the chelating and bactericidal gel (C16/L2-6 (note resin removing bacteria)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the modular device disclosed by Weiss with the modules disclosed by Kelada because, according to Kelada, the different modules allow "for the production of high purity water from raw water supplies in an economical and efficient fashion" (C4/L35-37).
Additional Disclosures Included:  Claim 4: wherein the device can be connected directly to a tap water system (C4/L4-9) and operated with pipeline pressure when no RO module is used (note intended use impart patentability to device claim ("apparatus claims cover what a device is, not what a device does."  Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990))).  Claim 6: wherein the modules can be replaced or regenerated independently of each other (Kelada, C3/L36-39, C4/L22-25, C15/L32-33, C16/L23-26).  Claim 7: wherein the water softening module comprises a device for automatic, semi-automatic, or manual regeneration of the water softening properties of the module (Kelada, C13/L15-17; see also 112(b) analysis above).  Claim 8: wherein the device comprises a pH sensor, a conductivity sensor, a UV sensor, or sensors for determination of bacteria concentration (Kelada, C12/L22-24).  Claim 9: where the sensors issue a warning when defined limits are exceeded or undershot (Kelada, C12/L12-16 (note use of indicate lamps)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss, U.K. Publication No. GB 2527128 (hereinafter "Weiss") in view of Husain, et al., U.S. Publication No. 2004/0129637 (hereinafter "Husain").
Applicants' claim is directed towards a device.
Weiss disclose a device according to Claim 1 except wherein the device is additionally equipped with a pump when an RO module is used.
Husain also relates to a device for the serial filtration of water and discloses wherein the device is additionally equipped with a pump when an RO module is used (Fig. 12, item 330, Paragraph 17 (hereinafter "Pr"), Pr66).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the modular device disclosed by Weiss with the pump used with an RO module as disclosed by Husain because, according to Husain, the pump provides any need additional pressure not provided by the feed water supply (Pr17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779